1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      HONGHUI DENG,
7
                           Plaintiff,
8                                                         2:17-cv-03019-APG-VCF
      vs.                                                 ORDER
9     STATE OF NEVADA ex rel. BOARD OF
      REGENTS OF THE NEVADA SYSTEM OF
10
      HIGHER EDUCATION, et al.,
11                         Defendants.
12

13          Before the court is Defendants’ Motion to Extend Discovery and Impose a Limited Stay as to All
14   Currently Scheduled Depositions, or in the Alternative, a Limited Stay of All Discovery Until Plaintiff’s
15   Filing of a New Action (ECF NO. 33).
16          Accordingly,
17          IT IS HEREBY ORDERED that all discovery deadlines in the revised discovery plan and
18   scheduling order (ECF NO. 30) are VACATED. Any opposition to Defendants’ Motion to Extend
19   Discovery and Impose a Limited Stay as to All Currently Scheduled Depositions, or in the Alternative, a
20   Limited Stay of All Discovery Until Plaintiff’s Filing of a New Action (ECF NO. 33) must be filed on or
21   before December 6, 2018. Any reply in support of Defendants’ Motion to Extend Discovery and Impose
22   a Limited Stay as to All Currently Scheduled Depositions, or in the Alternative, a Limited Stay of All
23   Discovery Until Plaintiff’s Filing of a New Action (ECF NO. 33) must be filed on or before December
24   11, 2018.
25
1           IT IS FURTHER ORDERED that a hearing on Defendants’ Motion to Extend Discovery and

2    Impose a Limited Stay as to All Currently Scheduled Depositions, or in the Alternative, a Limited Stay of

3    All Discovery Until Plaintiff’s Filing of a New Action (ECF NO. 33) is scheduled for 10:00 AM,

4    December 17, 2018, in Courtroom 3D.

5

6           DATED this 29th day of November, 2018.
                                                                 _________________________
7                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
